Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “wherein the control circuitry is to the induction heating supply, the induction heating coil, a transformer, and the temperature sensor and configured to regulate operation of the induction heating system based on the configuration parameters to heat a localized area of a work piece ahead of the welding arc to a homologous temperature of at least 0.7 based on an input related to a temperature of the work piece detected by the temperature sensor and received by the control circuitry” in claim 1.
Such claim limitation(s) is/are: “wherein the control circuitry is configured to regulate operation of the induction power supply, the step-down transformer, or the induction heating coil based on the configuration parameters to induce eddy currents in a welding work piece to heat the welding work piece before an advancing welding arc to a temperature of at least 70 percent of a melting temperature of a material of the work piece based on a first input related to an actual temperature of the work piece detected by the temperature sensor and received by the control circuitry” in claim 13.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew E. Marrone on March 17, 2021.

The application has been amended as follows: 
In the claim: 
In claim 1, at line 9: after the phrase “induction heating system comprises”, add the phrase - -an induction heating supply- -. 
At line 10: after the phrase “wherein the processor is”, add the phrase - -coupled to the control circuitry and memory circuitry- -. 
At line 11: after the phrase “for the induction heating coil stored in”, replace the word “a”, with the word - -the- -. 
At line 14: after the phrase “the induction power supply to heat the work piece”, add the phrase - -via the induction heating coil- -.
At line 15: after the phrase “wherein the control circuitry is”, add the phrase - - coupled to the induction heating supply, the induction heating coil, the transformer, and the temperature sensor and - -.

In claim 2, at line 1: after the phrase “wherein the”, delete the phrase “induction”.
At line 2: before the phrase “induction power supply”, delete the phrase “heating system comprises an”.
At line 2: before the phrase “configured to generate an alternating”, add the word - -is- -.

In claim 13, at line 5: after the phrase “transformer and configured to receive the alternating current”, add the phrase - -from the induction power supply- -. 
At line 7: after the phrase “control circuitry”, replace the word “; and”, with the phrase - -coupled to the temperature sensor, a processor, a memory circuitry, and the induction power supply, wherein the- -. 

At line 8: before the phrase “configured to:”, add the word - -is- -. 
At line 9: after the phrase “for the induction heating coil stored in”, replace the word “a”, with the word - -the- -. 
At line 12: after the phrase “the induction power supply to heat the work piece”, add the phrase - -via the induction heating coil- -.
At line 11: after the phrase “and received by the control circuitry”, delete the phrase “, and a”.  
At line 12: delete the phrase “second input related to a travel speed of the welding torch”.  

In claim 19, cancel claim 19.

In claim 21, at line 2: after the phrase “circuitry is”, add the phrase - -coupled to a first travel speed sensor and a second travel speed and- -.
At line 3: after the phrase “receive and input”, add the phrase - -from the first travel speed sensor- -. 
At line 4: after the phrase “receive and input”, add the phrase - -from the second travel speed sensor- -. 

In claim 22, at line 2: after the phrase “power supply is”, add the phrase - -coupled to a second temperature sensor and- -. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Allowance of claims 1-11, 13, 15-18, 21-22 and 24 is indicated herein.  

The closes prior art is the combination of Bloch et al (US 5,708,253 A) and Oyekanmi (US 2009/0205453 A1). Bloch et al discloses of a welding apparatus comprising a welding power supply; a wire feeder coupled to the welding power supply; a welding torch coupled to the wire feeder and configured to output wire from the wire feeder. Bloch et al discloses of an induction heating system disposed adjacent to the welding torch, wherein the induction heating system comprises a induction power supply, an induction heating coil (i.e. means for heating a work piece), a transformer, control circuitry, a processor and a temperature sensor, wherein the processor is coupled to the induction heating supply, the induction heating coil, a transformer, the control circuitry, the temperature sensor and memory circuitry and is configured to: retrieve configuration parameters for the induction heating coil stored in the memory circuit; send the configuration parameters to the control circuitry to apply appropriate control signals to the induction heating power supply to heat the work piece via the induction heating coil. Bloch et al discloses that the control circuitry is configured to regulate operations of the induction heating system based on the configuration parameters to heat a localized area of a work piece ahead of the welding arc based on 
Oyekanmi teaches of a press for pressing a blank that includes an induction heater. Oyekanmi teaches of an induction heater to heat a work piece to a homologous temperature of 0.62 to 0.80 based on an input related to a temperature of the work piece. 
However the combination of Bloch et al and Oyekanmi fails to teach of wherein the control circuitry is coupled to the induction heating supply, the induction heating coil, the transformer, and the temperature sensor and configured to regulate operation of the induction heating system based on the configuration parameters to heat a localized area of a work piece ahead of the welding arc to a homologous temperature of at least 0.7 based on an input related to a temperature of the work piece detected by the temperature sensor and received by the control circuitry, such that the heat from the induction heating system and heat from the welding arc provide a consistent temperature profile through the thickness of the first and second work pieces during an arc welding process as required by independent claim 1. Since modifying the control circuitry connection to regulate the induction heating system to heat a localized area of a work piece ahead of the welding arc based on an input based on an input related to a temperature of the work piece detected by the temperature sensor as taught by Bloch et 

The closest prior art is the combination of Bloch et al (US 5,708,253 A) and Rudd (US 4,906,805 A). Bloch et al discloses of an auxiliary welding heating system comprising an induction power supply configured to generate and alternating current; a step-down transformer coupled to the induction power supply; an induction heating coil disposed adjacent to a welding torch, coupled to the step-down transformer and configured to receive the alternating current from the induction heating power supply; a temperature sensor; a control circuitry coupled to the temperature sensor, a processor, a memory circuitry, and the induction power supply. Bloch et al discloses that the processor is configured to: retrieve configuration parameters for the induction heating coil stored in the memory circuitry; and send the configuration parameters to a control circuitry to apply appropriate control signals to the induction power supply to heat the work piece via the induction heating coil. Bloch et al discloses that the control circuitry is configured to regulate operations of the induction heating supply, the step down transformer, or induction heating coil based on the configuration parameters to induce 
Rudd teaches of a controller core is configured to regulate operation of the induction heating coil based on the configuration parameters to induce eddy currents in a welding work piece to heat the welding work piece before an advancing welding arc to a melting temperature of a material of the work piece.
However the combination of Bloch et al and Rudd fails to teach of the control circuitry is configured to regulate operation of the induction power supply, the step-down transformer, or the induction heating coil based on the configuration parameters to induce eddy currents in a welding work to heat the welding work piece before an advancing welding arc to a temperature of at least 70 percent of a melting temperature of a material of the work piece based on a first input related to an actual temperature of the work piece detected by the temperature sensor and received by the control circuitry as required by independent claim 13. Since modifying the control circuitry connection to the induction power supply for the operation of the induction heating supply, the step down transformer, or induction heating coil based on the configuration parameters to induce eddy current in a welding work piece to heat the work piece before advancing welding arc as taught by Bloch et al would create a different output than intended by the prior art combination of Block and Rudd. Therefore it is not obvious to modify the control circuitry connection to the induction power supply to control the operations of the induction power supply, the step-down transformer, or the induction heating coil to heat the welding work piece before and advancing welding arc to a temperature of at least 70 .   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIALLO IGWE DUNIVER whose telephone number is (571)270-1794.  The examiner can normally be reached on 10-7 MF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)-270-1749.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/DIALLO I DUNIVER/Examiner, Art Unit 3761                                                                                                                                                                                                        March 16, 2021
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761